Execution Copy
 
 
 
Confirmation of OTC Convertible Note Hedge
 

Date:   June 19, 2007       To:   Iconix Brand Group, Inc. (“Counterparty”)
Attention: Chief Executive Officer 
Telephone No.: 212 730 0030
Facsimile No.:  212 391 0127
      From:   Merrill Lynch International (“MLI”)

 
MLI Reference: 078173808
 
Dear Sir / Madam:
 
The purpose of this letter agreement (this “Confirmation”) is to amend and
restate the terms and conditions of the above-referenced transaction entered
into among Counterparty, MLI and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (the “Agent” or “MLPFS”) on the Trade Date specified below (the
“Transaction”). This Confirmation amends, restates and supercedes in its
entirety the Confirmation in respect of the Transaction dated as of June 14,
2007. This Confirmation constitutes a “Confirmation” as referred to in the
Agreement specified below.
 
The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc. are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for purposes of the Equity Definitions and a “Swap Transaction” for the purposes
of the Swap Definitions.
 
This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 1992 form of the ISDA Master Agreement
(Multicurrency Cross Border) (the “Master Agreement” or “Agreement”) as if we
had executed an agreement in such form (but without any Schedule and with the
elections specified in the “ISDA Master Agreement” Section of this Confirmation)
on the Trade Date. In the event of any inconsistency between the provisions of
that Agreement and this Confirmation, this Confirmation will prevail for the
purpose of this Transaction. The parties hereby agree that the Transaction
evidenced by this Confirmation shall be the only Transaction subject to and
governed by the Agreement.
 
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that the provisions of the Note Indenture (as
defined below) that are referred to herein will conform to the descriptions
thereof in the Offering Memorandum dated June 14, 2007 (the "Offering
Memorandum") relating to the Reference Notes (as defined below). The parties
agree that in the event of any inconsistency between the Note Indenture and
Offering Memorandum, the parties will amend this Confirmation in good faith to
preserve the intent of the parties.
 
The terms of the particular Transaction to which this Confirmation relates are
as follows:
 

--------------------------------------------------------------------------------


 
General Terms:
 
Trade Date:
June 14, 2007
   
Effective Date:
The date of issuance of the Reference Notes.
   
Option Style:
Modified American, as described under “Settlement Terms” below.
   
Option Type:
Call
   
Seller:
MLI
   
Buyer:
Counterparty
   
Shares:
The shares of common stock, $0.001 par value, of Counterparty (Security Symbol:
“ICON” or such other securities or property into which the Reference Notes are
convertible on the date of determination in accordance with the Note Indenture.
   
Premium:
$45,781,500.00
   
Premium Payment Date:
The Effective Date.
   
Exchange:
NASDAQ Global Market
   
Related Exchange(s):
All Exchanges
   
Reference Notes:
1.875% Convertible Senior Subordinated Notes due 2012, original principal amount
$287,500,000
   
Applicable Portion of the Reference Notes:
60.00%. For the avoidance of doubt, the Calculation Agent shall, as it deems
necessary, take into account the Applicable Portion of the Reference Notes in
determining or calculating any delivery or payment obligations hereunder,
whether upon a Conversion Date (as defined below) or otherwise.
   
Note Indenture:
The indenture, dated as of closing of the issuance of the Reference Notes,
between Counterparty and The Bank of New York, as trustee relating to the
Reference Notes, as the same may be amended, modified or supplemented from time
to time. Certain defined terms used herein have the meanings assigned to them in
the Note Indenture.
   
Procedures for Exercise:
     
Potential Exercise Dates:
As specified below under “Exercise Notice”.

 
- 2 -

--------------------------------------------------------------------------------


 
Conversion Date:
Each “conversion date” for any Reference Note pursuant to the terms of the Note
Indenture occurring before the Expiration Date.
 
The principal amount of Reference Notes converted on each Conversion Date shall
be the “Conversion Amount” for such Conversion Date.
 
If the Conversion Amount for any Conversion Date is less than the aggregate
principal amount of Reference Notes then outstanding, then the terms of this
Transaction shall continue to apply, subject to the terms and conditions set
forth herein, with respect to the remaining outstanding principal amount of the
Reference Notes. For the avoidance of doubt, an exchange in lieu of conversion
pursuant to Section 4.02(d) of the Note Indenture shall not be considered a
conversion of the Reference Notes surrendered to a financial institution
pursuant to such Section 4.02(d).
   
Exercise Period:
The period from and excluding the Effective Date to and including the Expiration
Date.
   
Expiration Date:
The earliest of (i) the maturity date of the Reference Notes, (ii) the first day
on which none of such Reference Notes remain outstanding, whether by virtue of
conversion, issuer repurchase or otherwise and (iii) the designation of an Early
Termination Date hereunder in respect of the termination of the Transaction in
whole but not in part in accordance with this Agreement.
   
Exercise Notice:
Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Options hereunder, Buyer shall provide Seller with written notice
(“Exercise Notice”) prior to 5:00 p.m. New York City time on the Scheduled
Trading Day prior to the first Trading Day in the Conversion Reference Period
(both as defined in the Note Indenture) relating to the Reference Notes
converted on the relevant Conversion Date of (i) the number of Reference Notes
being converted on the relevant Conversion Date, (ii) the first Trading Day in
the relevant Conversion Reference Period for the Reference Notes, and (iii) the
applicable Cash Percentage (as defined in the Note Indenture), if any; provided
that with respect to Reference Notes converted during the period beginning on
June 1, 2012 and ending on the business day immediately preceding the Final
Maturity Date (as defined in the Note Indenture) of the Reference Notes, the
related Exercise Notice need not contain the information specified in clause (i)
of this sentence and, in order to exercise any Options hereunder, Buyer shall
deliver to Seller prior to 5:00 p.m. New York City time on the Scheduled Trading
Day prior to such Final Maturity Date a written notice (“Supplemental Exercise
Notice”) setting forth the number of Reference Notes converted during such
period; and provided further that the delivery by Buyer of an Exercise Notice
after the Conversion Reference Period has commenced but prior to the close of
business on the fifth Trading Day of such Conversion Reference Period shall be
effective, in which case the Settlement Method shall be Net Share Settlement but
without regard to subsection (ii) of the definition of Net Share Settlement and
subject to adjustments to the Net Share Settlement Amount as specified below.

 
- 3 -

--------------------------------------------------------------------------------


 
Seller’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:
Address: Merrill Lynch International
Merrill Lynch Financial Centre
2 King Edward Street
London EC1A 1HQ
Attention: Manager, Fixed Income Settlements Facsimile No.: +44 207 995 2004
Telephone No.: +44 207 995 3769
   
Settlement Terms:
     
Settlement Method Election:
Net Share Settlement or Net Cash Settlement consistent with Buyer’s election
with respect to the Reference Notes converted on the applicable Conversion Date;
provided that Net Share Settlement shall apply in the event that Buyer elects to
deliver any Shares in connection with the applicable Conversion Date; and
provided further that it shall be a condition for Buyer’s right to elect Net
Cash Settlement or settlement pursuant to clause (ii) of Net Share Settlement
that Buyer delivers to Seller with the related Exercise Notice a representation
signed by Buyer that Buyer has publicly disclosed all material information
necessary for Buyer to be able to purchase or sell Shares in compliance with
applicable federal securities laws.
   
Electing Party:
Buyer
   
Settlement Date:
Subject to the delivery of an Exercise Notice and, if applicable, a Supplemental
Exercise Notice to the Seller, the third (3rd) Exchange Business Day following
the final Trading Day in the applicable Conversion Reference Period in respect
of the relevant Conversion Date.

 
- 4 -

--------------------------------------------------------------------------------


 
Net Share Settlement:
In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, Seller shall deliver to Buyer on the related Settlement Date (i) a
number of Shares equal to the related Net Share Settlement Amount, provided that
in the event that the number of Shares calculated comprises any fractional
Share, only whole Shares shall be delivered and an amount equal to the value of
such fractional Share shall be payable by Seller to Buyer in cash and (ii) (x)
an amount in cash equal to the cash amount, if any, paid by Buyer in excess of
the principal amount of the applicable Reference Notes for such Conversion Date
under the Note Indenture multiplied by (y) the Applicable Portion of the
Reference Notes, provided that the delivery obligation set forth in clause (i)
and (ii) of this paragraph shall be determined excluding any Shares or cash that
Counterparty is obligated to deliver to holders of the applicable Reference
Notes as a result of (a) any discretionary adjustments to the Conversion Rate by
Counterparty or (b) in the event of a make-whole adjustment to the Conversion
Rate following a specified accounting change as described in the Offering
Memorandum under “Description of Notes - Make whole premium upon a specified
accounting change,” such portion of such adjustment as is set forth in clause
(B) of the final sentence of the first paragraph under “Description of Notes -
Make whole premium upon a specified accounting change” (corresponding to an
additional number of Shares equivalent to $20 per $1,000 principal amount of
Reference Notes). The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and
9.12 of the Equity Definitions shall apply to any delivery of Shares hereunder,
provided that the Representation and Agreement in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Buyer is the issuer of the Shares.
   
Net Cash Settlement:
In lieu of the obligations set forth in Section 8.1 of the Equity Definitions,
on the Settlement Date Seller shall deliver to Buyer an amount in cash equal to
the related Net Cash Settlement Amount.
   
Net Share Settlement Amount:
For each Conversion Date, the number of Shares equal to the Shares delivered by
Buyer for such Conversion Date as required under the Note Indenture multiplied
by the Applicable Portion of the Reference Notes; provided that if an Exercise
Notice with respect to such Conversion Date has not been delivered to the Seller
prior to the first Trading Day of the Conversion Reference Period applicable to
such Conversion Date, the Net Share Settlement Amount for such Conversion Date
shall be adjusted by the Calculation Agent to account for the consequences of
the reduced number of Trading Days from the delivery of the Exercise Notice to
the end of the applicable Conversion Reference Period with respect to such
Conversion Date. No reduction of the Net Share Settlement Amount shall reduce
the Net Share Settlement Amount below zero.
   
Net Cash Settlement Amount:
For each Conversion Date, an amount equal to the cash delivered by the Buyer in
excess of the principal amount of the applicable Reference Notes for such
Conversion Date as required under the Note Indenture multiplied by the
Applicable Portion of the Reference Notes, provided that such cash amount shall
be determined excluding any cash that Counterparty is obligated to deliver to
holders of the applicable Reference Notes as a result of any adjustments to the
Conversion Rate described in clauses (a) or (b) under “Net Share Settlement”
above.
   
Adjustments:
 

 
- 5 -

--------------------------------------------------------------------------------


 
Method of Adjustment:
Calculation Agent Adjustment; provided that the terms of this Transaction shall
be adjusted in accordance with adjustments of the Conversion Rate of the
Reference Notes as provided in the Note Indenture; provided further (without
limitation of the provisions set forth above under “Net Share Settlement” and
“Net Cash Settlement Amount”) that no adjustment in respect of any Potential
Adjustment Event or Extraordinary Event shall be made hereunder as a result of
any adjustments to the Conversion Rate described in clauses (a) or (b) under
“Net Share Settlement” above.
   
Potential Adjustment Event:
Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means, subject to the preceding paragraph, the occurrence of
an event or condition that would result in an adjustment of the Conversion Rate
of the Reference Notes pursuant to the Note Indenture.
   
Extraordinary Events:
     
Merger Events:
Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition to which Section 4.10 of the Note
Indenture applies.
   
Consequences for Merger Events:
     
Share-for-Share:
The Transaction will be adjusted in accordance with the Reference Notes as
provided in the Note Indenture.
   
Share-for-Other:
The Transaction will be adjusted in accordance with the Reference Notes as
provided in the Note Indenture.
   
Share-for-Combined:
The Transaction will be adjusted in accordance with the Reference Notes as
provided in the Note Indenture.
   
Tender Offer:
Applicable, subject to “Consequences of Tender Offers” below.
Notwithstanding Section 12.1(d) of the Equity Definitions, “Tender Offer” means
the occurrence of any event or condition set forth in Section 4.06(a)(7) of the
Note Indenture.
   
Consequences of Tender Offers:
The Transaction will be adjusted in accordance with the Reference Notes as
provided in the Note Indenture.
   
Nationalization, Insolvency and Delisting:
Cancellation and Payment (Calculation Agent Determination), provided that Buyer
shall have the right to elect in its sole discretion whether any Cancellation
Amount shall be settled in cash or Shares. In addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Market or the NASDAQ
Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.
   
Additional Disruption Events:
 

 
- 6 -

--------------------------------------------------------------------------------


 
Change in Law:
Applicable
   
Failure to Deliver:
Applicable as amended by this Agreement. If there is inability in the market to
deliver Shares due to illiquidity on a day that would have been a Settlement
Date, then the Settlement Date shall be the first succeeding Exchange Business
Day on which there is no such inability to deliver, but in no such event shall
the Settlement Date be later than the date that is two (2) Exchange Business
Days immediately following what would have been the Settlement Date but for such
inability to deliver.
   
Insolvency Filing:
Applicable
   
Hedging Disruption Event:
Not Applicable
   
Increased Cost of Hedging:
Not Applicable
   
Loss of Stock Borrow:
Not Applicable
   
Increased Cost of Stock Borrow:
Not Applicable
   
Hedging Party:
Not Applicable
   
Determining Party:
Seller
   
Non-Reliance:
Applicable
   
Agreements and Acknowledgments Regarding Hedging Activities:
Applicable
   
Additional Acknowledgments:
Applicable

 
Additional Agreements, Representations and Covenants of Buyer, Etc.:
 
1.
Buyer hereby represents and warrants to Seller, on each day from the Trade Date
to and including the earlier of (i) July 20, 2007 and (ii) the date by which
Seller is able to initially complete a hedge of its position relating to this
Transaction, that:

 

 
a.
it will effect (and cause any “affiliated purchaser” (as defined in Rule 10b-18
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) to effect) any purchases, direct or indirect (including by means of any
cash-settled or other derivative instrument), of Shares or any security
convertible into or exchangeable or exercisable for Shares solely through Agent
in a manner that would not cause any purchases by Seller of its hedge in
connection with this Transaction not to comply applicable securities laws;

 

 
b.
it will not engage in, or be engaged in, any “distribution,” as such term is
defined in Regulation M promulgated under the Exchange Act, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M (it being understood that Buyer makes
no representation pursuant to this clause in respect of any action or inaction
taken by Seller or any initial purchaser of the Reference Notes); and

 
- 7 -

--------------------------------------------------------------------------------


 

 
c.
Buyer has publicly disclosed all material information necessary for Buyer to be
able to purchase or sell Shares in compliance with applicable federal securities
laws.

 
2.
If Buyer would be obligated to pay cash (other than payment of the Premium) to,
receive cash from, Seller pursuant to the terms of this Agreement for any reason
without having had the right (other than pursuant to this paragraph (2)) to
elect to deliver or receive Shares in satisfaction of such payment obligation,
then Buyer may elect (by giving notice to Seller no later than 8 a.m. New York
time on the Exchange Business Day immediately following the date of occurrence
of the event giving rise to such payment obligation) that such payment
obligation shall be satisfied by the delivery of a number of Shares (or, if the
Shares have been converted into other securities or property in connection with
an Extraordinary Event, a number or amount of such other securities or property
as a holder of Shares would be entitled to receive upon the consummation or
closing of such Extraordinary Event) having a cash value equal to the amount of
such payment obligation. Such number or amount of Shares or other securities or
property to be delivered shall be determined by the Calculation Agent to be the
number of Shares or number or amount of such other securities or property that
could be purchased or sold, as applicable, over a reasonable period of time with
the cash equivalent of such payment obligation). Settlement relating to any
delivery of Shares or other securities or property pursuant to this paragraph
(2) shall occur within a reasonable period of time. Notwithstanding anything
herein or in the Agreement to the contrary, the aggregate number of Shares that
Counterparty may be required to deliver to MLI under this Transaction shall not
exceed 9, 388, 615 Shares, as adjusted by the Calculation Agent to account for
any subdivision, stock-split, stock combination, reclassification or similar
dilutive or anti-dilutive event with respect to the Shares.

 
3.
Notwithstanding any provision in the Note Indenture, this Confirmation or the
Agreement to the contrary, each of the “Applicable Conversion Rate” (as such
term is defined in the Note Indenture), the Net Share Settlement Amount, the Net
Cash Settlement Amount and any other amount hereunder determined by reference to
the Applicable Conversion Rate shall be determined without regard to any
provisions in the Note Indenture allowing Counterparty to unilaterally increase
the “Applicable Conversion Rate.”

 
4.
Counterparty is not, and after giving effect to the Transaction contemplated
hereby, will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 
5.
As of the Trade Date and each date on which a payment or delivery is made by
Counterparty hereunder, (i) the assets of Counterparty at their fair valuation
exceed the liabilities of Counterparty, including contingent liabilities; (ii)
the capital of Counterparty is adequate to conduct its business; and (iii)
Counterparty has the ability to pay its debts and other obligations as such
obligations mature and does not intend to, or believe that it will, incur debt
or other obligations beyond its ability to pay as such obligations mature.

 
6.
The representations and warranties set forth in Section 1 of the Purchase
Agreement (as defined below) are hereby deemed to be repeated to MLI as if set
forth herein.

 
Additional Termination Events:
 
The occurrence of any of the following shall be an Additional Termination Event
for purposes of this Transaction:
 
1.
Amendment Event. If an Amendment Event (as defined below) occurs, MLI shall have
the right to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement with respect to this Transaction only and, notwithstanding anything to
the contrary herein, no payments shall be required hereunder in connection with
such Amendment Event.

 
- 8 -

--------------------------------------------------------------------------------


 
“Amendment Event” means that the Counterparty, without MLI’s consent, amends,
modifies, supplements or obtains a waiver of (a) any term of the Note Indenture
(as in effect prior to such amendment, modification, supplement or waiver) or
the Reference Notes relating to the principal amount, coupon, maturity,
repurchase obligation of the Counterparty or redemption right of the
Counterparty, (b) any term relating to conversion of the Reference Notes,
including, without limitation, any changes to the conversion price, conversion
settlement dates or conversion conditions or (c) any term that would require
consent of the holders of 100% of the principal amount of the Reference Notes to
amend;
 
2.
Repayment Event. If a Repayment Event (as defined below) occurs, MLI shall have
the right to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement with respect to this Transaction only to the extent of the principal
amount of Reference Notes that cease to be outstanding as a result of such
Repayment Event and, notwithstanding anything to the contrary herein, no
payments shall be required hereunder in connection with such Repayment Event.

 
“Repayment Event” means that (a) any Reference Notes are repurchased (whether in
connection with or as a result of a fundamental change, howsoever defined, or
for any other reason) by the Counterparty, (b) any Reference Notes are delivered
to the Counterparty in exchange for delivery of any property or assets of the
Counterparty or any of its subsidiaries (howsoever described), other than as a
result of and in connection with a Conversion Date, (c) any principal of any of
the Reference Notes is repaid prior to the Final Maturity Date (as defined in
the Note Indenture) (whether following acceleration of the Reference Notes or
otherwise), provided that no payments of cash made in respect of the conversion
of a Reference Note shall be deemed a payment of principal under this clause
(c), (d) any Reference Notes are exchanged by or for the benefit of the holders
thereof for any other securities of the Counterparty or any of its Affiliates
(or any other property, or any combination thereof) pursuant to any exchange
offer or similar transaction or (e) any of the Reference Notes is surrendered by
Counterparty to the trustee for cancellation, other than registration of a
transfer of such Reference Notes or as a result of and in connection with a
Conversion Date.
 
3.
Initial Purchase Event. If an Initial Purchase Event (as defined below) occurs,
this Transaction shall terminate automatically in its entirety and,
notwithstanding anything to the contrary herein, only the payments specified
below shall be required hereunder in connection with such Initial Purchase
Event.

 
“Initial Purchase Event” means that the transactions contemplated by the
Purchase Agreement between the Counterparty, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Lehman Brothers Inc., dated as of June 14, 2007, (the
“Purchase Agreement”) shall fail to close for any reason by the closing date for
the offering of the Reference Notes as specified in the Purchase Agreement.
 
If an Initial Purchase Event occurs for any reason other than a breach of the
Purchase Agreement by the Initial Purchasers, then all payments previously made
hereunder shall be returned to the person making such payment, including the
Premium, less an amount equal to the sum of (X) the product of (a)
5,442,675 Shares, (b) 0.50 and (c) an amount equal to the excess, if any, of the
closing price of the Shares on the Trade Date over the closing price of the
Shares on the date of the Termination Event plus (Y) the product of (a)
816,401 Shares, (b) 0.50 and (c) an amount equal to the excess, if any, of the
closing price of the Shares on the date hereof over the closing price of the
Shares on the date of the Termination Event (such sum, the “Break Expense”);
provided that any negative amount shall be replaced by zero and provided further
that to the extent the Premium has not been paid, Buyer shall promptly pay
Seller the Break Expense. Seller and Buyer agree that actual damages would be
difficult to ascertain under these circumstances and that the amount of
liquidated damages resulting from the determination in the preceding sentence is
a good faith estimate of such damages and not a penalty.
 
If an Initial Purchase Event occurs due to a breach of the Purchase Agreement by
the Initial Purchasers, then all payments previously made hereunder, including
the Premium, promptly shall be returned to the person making such payment and no
payments shall be required hereunder in connection with such Initial Purchase
Event.
 
- 9 -

--------------------------------------------------------------------------------


 
Staggered Settlement:
 
If Seller determines reasonably and in good faith that the number of Shares
required to be delivered to Buyer hereunder on any Settlement Date would exceed
8.0% of all outstanding Shares, then Seller may, by notice to Buyer on or prior
to such Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares comprising the related Net Share Settlement Amount on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:
 
1.
in such notice, Seller will specify to Buyer the related Staggered Settlement
Dates (the first of which will be such Nominal Settlement Date and the last of
which will be no later than twenty (20) Trading Days following such Nominal
Settlement Date) or delivery times and how it will allocate the Shares it is
required to deliver hereunder among the Staggered Settlement Dates or delivery
times;

 
2.
the aggregate number of Shares that Seller will deliver to Buyer hereunder on
all such Staggered Settlement Dates or delivery times will equal the number of
Shares that Seller would otherwise be required to deliver on such Nominal
Settlement Date; and

 
3.
the Net Share Settlement terms will apply on each Staggered Settlement Date,
except that the Shares comprising the Net Share Settlement Amount will be
allocated among such Staggered Settlement Dates or delivery times as specified
by Seller in the notice referred to in clause (1) above.

 
Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Seller shall be entitled to deliver Shares to Buyer
from time to time prior to the date on which Seller would be obligated to
deliver them to Buyer pursuant to Net Share Settlement terms set forth above,
and Buyer agrees to credit all such early deliveries against Seller’s
obligations hereunder in the direct order in which such obligations arise. No
such early delivery of Shares will accelerate or otherwise affect any of Buyer’s
obligations to Seller hereunder.
 
Disposition of Hedge Shares:
 
Counterparty hereby agrees that if, in the reasonable judgment of Seller based
on advice of counsel, the Shares acquired by Seller for the purpose of hedging
its obligations pursuant to the Transaction (the “Hedge Shares”) cannot be sold
in the U.S. public market by Seller without registration under the Securities
Act, Counterparty shall, at its election: (i) in order to allow Seller to sell
the Hedge Shares in a registered offering, make available to Seller an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (a) enter into an agreement, in form and substance mutually
acceptable to Buyer and Seller, substantially in the form of an underwriting
agreement for a registered offering, (b) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (c) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Seller, (d) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (e) afford Seller a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided, however, that if
Seller, in its reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section shall apply at the election of
Counterparty; (ii) in order to allow Seller to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance mutually acceptable to
Buyer and Seller, including customary representations, covenants, blue sky and
other governmental filings and/or registrations, indemnities to Seller, due
diligence rights (for Seller or any designated buyer of the Hedge Shares from
Seller), opinions and certificates and such other documentation as is customary
for private placements agreements, all reasonably acceptable to Seller (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary to compensate Seller for any discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement); or (iii) purchase the Hedge Shares from Seller at the VWAP
Price on such Exchange Business Days, and in the amounts, requested by Seller.
“VWAP Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
ICON <equity> VAP (or any successor thereto) in respect of the period from 9:30
a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method).
 
- 10 -

--------------------------------------------------------------------------------


 
Repurchase Notices:
 
Counterparty shall, on any day on which Counterparty effects any repurchase of
Shares, promptly give Seller a written notice of such repurchase (a “Repurchase
Notice”) on such day if following such repurchase, the Notice Percentage as
determined on such day is (i) greater than 6% and (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof). In the event that Counterparty fails to
provide Seller with a Repurchase Notice on the day and in the manner specified
in this section, then Counterparty agrees to indemnify and hold harmless Seller,
its affiliates and their respective directors, officers, employees, agents and
controlling persons (Seller and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable and documented expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Seller. Counterparty will not be liable
to an Indemnified Party under this Indemnity provision to the extent that any
loss, claim, damage, liability or expense is found in a final judgment by a
court to have resulted from that Indemnified Party’s gross negligence or willful
misconduct. The “Notice Percentage” as of any day is the fraction, expressed as
a percentage, (i) the numerator of which is the product of (a) the Applicable
Portion of the Reference Notes, (b) the number of outstanding Reference Notes
and (c) a number of Shares per Reference Note equal to the Conversion Rate (as
defined in the Note Indenture) and (ii) the denominator of which is the number
of Shares outstanding on such day.
 
Conversion Rate Adjustment Notices
 
In connection with any adjustments to the Conversion Rate under the terms of the
Note Indenture, Counterparty shall provide to MLI a copy of the notice of
adjustment required to be delivered to the Trustee pursuant to Section 4.08 of
the Note Indenture concurrently with filing of such notice with the Trustee.
 
- 11 -

--------------------------------------------------------------------------------




Compliance with Securities Laws:
Each party represents and agrees that, in connection with this Transaction and
all related or contemporaneous sales and purchases of Shares by either party,
Buyer, or in the case of Seller, the person(s) that directly influences the
specific trading decisions of Seller, has complied and will comply with the
applicable provisions of the Securities Act of 1933, as amended (the “Securities
Act”), and the Exchange Act, and the rules and regulations each thereunder,
including, without limitation, Section 9(a) of, and Rules 10b-5 and 13e and
Regulation M under, the Exchange Act; provided that each party shall be entitled
to rely conclusively on any information communicated by the other party
concerning such other party’s market activities.
 
Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, Buyer represents and warrants to Seller that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act and (iii) the disposition of the Transaction is
restricted under this Confirmation, the Securities Act and state securities
laws.
     
Buyer further represents:
 
(a) Buyer is not entering into this Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares);
 
(b) Buyer acknowledges that as of the date hereof and without limiting the
generality of Section 13.1 of the Equity Definitions, Seller is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.
   
Account Details:
Account for payments to Buyer: To be advised.
 
Account for payment to Seller: To be advised. 
 
Accounts for deliveries of Shares: To be advised.
   
Bankruptcy Rights:
In the event of Buyer’s bankruptcy, Seller’s rights in connection with this
Transaction shall not exceed those rights held by common shareholders. For the
avoidance of doubt, the parties acknowledge and agree that Seller’s rights with
respect to any other claim arising from this Transaction prior to Buyer’s
bankruptcy shall remain in full force and effect and shall not be otherwise
abridged or modified in connection herewith.
   
Set-Off:
Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.
   
Collateral:
None.

 
- 12 -

--------------------------------------------------------------------------------


 
Transfer:
Buyer shall have the right to assign its rights and delegate its
obligations hereunder with respect to any portion of this Transaction, subject
to Seller’s consent, such consent not to be unreasonably withheld; provided that
such assignment or transfer shall be subject to receipt by Seller of opinions
and documents reasonably satisfactory to Seller and effected on terms reasonably
satisfactory to the Seller with respect to any legal and regulatory requirements
relevant to the Seller; provided further that Buyer shall not be released from
its obligation to deliver any Exercise Notice or its obligations pursuant to
“Disposition of Hedge Shares”, “Repurchase Notices” or “Conversion Rate
Adjustment Notices” above. Buyer agrees that it shall not be unreasonable for
Seller to withhold its consent to any assignment or transfer if Seller
determines, based upon the advice of outside counsel, that the assignment or
transfer would be inadvisable because it could cause the hedging activities of
Seller, or of Buyer’s transferee, related to the transactions contemplated in
connection with the issuance of the Reference Notes to fail to comply with
applicable securities laws or regulations.
 
If, as determined in Seller’s sole discretion, its “beneficial ownership”
(within the meaning of Section 13 of the Exchange Act and rules promulgated
thereunder) could be deemed to exceed 8% of Counterparty’s outstanding Shares,
Seller may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under this Transaction to reduce such “beneficial
ownership” to 7.5% to any third party with a rating for its (or, if applicable,
its Credit Support Provider’s) long term, unsecured and unsubordinated
indebtedness of AA or better by Standard & Poor’s Ratings Service or its
successor (“S&P”), or Aa3 or better by Moody’s Investors Service (“Moody’s”) or,
if either S&P or Moody’s ceases to rate such debt, at least an equivalent rating
or better by a substitute rating agency mutually agreed by Company and Seller.
If after Seller’s commercially reasonable efforts, Seller is unable to effect
such a transfer or assignment on pricing terms reasonably acceptable to Seller
and within a time period reasonably acceptable to Seller of a sufficient number
of Options to reduce Seller’s “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and rules promulgated thereunder) to 7.5% of
Counterparty’s outstanding Shares or less, Seller may designate any Exchange
Business Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of this Transaction, such that its “beneficial ownership”
following such partial termination will be equal to or less than 7.5%. In the
event that Seller so designates an Early Termination Date with respect to a
portion of this Transaction, a payment shall be made pursuant to Section 6 of
the Agreement as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of
Options equal to the Terminated Portion, (ii) Counterparty shall be the sole
Affected Party with respect to such partial termination and (iii) such
Transaction shall be the only Terminated Transaction; provided that if the
circumstances giving rise to such partial termination arose primarily due to the
actions of MLI, then MLI and Counterparty both shall be Affected Parties. In
circumstances in which the foregoing provisions relating to Seller’s right to
transfer or assign its rights or obligations under the Transaction are not
applicable, Seller may transfer any of its rights or delegate its obligations
under this Transaction with the prior written consent of Buyer, which consent
shall not be unreasonably withheld.
   
Regulation:
Seller is regulated by The Securities and Futures Authority Limited.

 
Matters Relating to Agent:
 
1.
MLPFS will be responsible for the operational aspects of the Transactions
effected through it, such as record keeping, reporting, and confirming
Transactions to Buyer and Seller;

 
- 13 -

--------------------------------------------------------------------------------


 
2.
Unless Buyer is a “major U.S. institutional investor,” as defined in Rule 15a-6
of the Exchange Act, neither Buyer nor Seller will contact the other without the
direct involvement of MLPFS;

 
3.
MLPFS’s sole role under this Agreement and with respect to any Transaction is as
an agent of Buyer and Seller on a disclosed basis and MLPFS shall have no
responsibility or liability to Buyer or Seller hereunder except for gross
negligence or willful misconduct in the performance of its duties as agent.
MLPFS is authorized to act as agent for Buyer, but only to the extent expressly
required to satisfy the requirements of Rule 15a-6 under the Exchange Act in
respect of the Options described hereunder. MLPFS shall have no authority to act
as agent for Buyer generally or with respect to transactions or other matters
governed by this Agreement, except to the extent expressly required to satisfy
the requirements of Rule 15a-6 or in accordance with express instructions from
Buyer.

 
ISDA Master Agreement:
 
With respect to the Agreement, Seller and Counterparty each agree as follows:
 
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
 
The definition of “Specified Transaction” in Section 14 of this Agreement is
hereby amended by adding the text “commodity transaction, credit derivative
transaction, repurchase or reverse purchase transaction, securities lending
transaction, futures transaction, prime brokerage or margin lending transaction”
after the words “foreign exchange transaction” in the sixth line thereof and by
replacing the words “any other similar transaction” in the eighth line thereof
with the text “any other transaction between the parties”. “Specified
Transaction” shall exclude any default under a Specified Transaction if caused
solely by the general unavailability of the currency in which payments under
such Specified Transaction are denominated due to exchange controls or other
governmental action.
 
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Seller and will not apply to Counterparty.
 
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Seller and will not apply to Counterparty.
 
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Seller or to Counterparty.
 
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss (which shall be determined using commercially reasonable procedures in
order to produce a commercially reasonable result) shall apply; and (ii) the
Second Method shall apply.
 
“Termination Currency” means USD.
 
Tax Representations.
 
(a)
Payer Representations. For the purpose of Section 3(e) of the Agreement, each
party represents to the other party that it is not required by any applicable
law, as modified by the practice of any relevant governmental revenue authority,
of any Relevant Jurisdiction to make any deduction or withholding for or on
account of any Tax from any payment (other than interest under Section 2(e),
6(d)(ii), or 6(e) of the Agreement) to be made by it to the other party under
the Agreement. In making this representation, each party may rely on (i) the
accuracy of any representations made by the other party pursuant to Section 3(f)
of the Agreement, (ii) the satisfaction of the agreement contained in Section
4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
the Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of the Agreement; provided that it will not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) of
the Agreement by reason of material prejudice to its legal or commercial
position.

 
- 14 -

--------------------------------------------------------------------------------


 
(b)
Payee Representations. For the purpose of Section 3(f) of the Agreement, each
party makes the following representations to the other party:

 
(i) MLI represents that it is a company organized under the laws of England and
Wales.
 
(ii)  MLI represents that it is a “non-withholding foreign partnership” for
United States Federal income tax purposes and each partner of MLI is a “non-U.S.
branch of a foreign person” for purposes of section 1.1441-4(a)(3)(ii) of the
United States Treasury Regulations and a “foreign person” for purposes of
section 1.6041-4(a)(4) of the United States Treasury Regulations.
 
(iii) MLI represents that no partner of MLI is (i) a bank that has entered into
this Agreement in the ordinary course of its trade or business of making loans,
as described in section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), (ii) a 10% shareholder of Counterparty within the meaning
of Code section 871(h)(3)(B), or (iii) a controlled foreign corporation with
respect to Counterparty within the meaning of Code section 881(c)(3)(C).
 
(iv) Counterparty represents that it is a corporation incorporated in Delaware.
 
Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:
 
(a)
Tax forms, documents or certificates to be delivered are:

 
MLI agrees to complete (accurately and in a manner reasonably satisfactory to
Counterparty), execute, and deliver to Counterparty, United States Internal
Revenue Service Form W-8 IMY and all required attachments, or any successor of
such form(s): (i) before the first payment date under this agreement; (ii)
promptly upon reasonable demand by Counterparty; and (iii) promptly upon
learning that any such Form previously provided by MLI has become obsolete or
incorrect.
 
Counterparty agrees to complete (accurately and in a manner reasonably
satisfactory to MLI), execute, and deliver to MLI, United States Internal
Revenue Service Form W-9 or W-8 BEN, or any successor of such form(s): (i)
before the first payment date under this agreement; (ii) promptly upon
reasonable demand by MLI; and (iii) promptly upon learning that any such form(s)
previously provided by Counterparty has become obsolete or incorrect.
 
(b)
Other documents to be delivered:

 
Party Required to Deliver Document
Document Required to be Delivered
When Required
Covered by Section 3(d) Representation
Counterparty
Evidence of the authority and true signatures of each official or representative
signing this Confirmation
Upon or before execution and delivery of this Confirmation
Yes
Counterparty
Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificates as Seller shall reasonably request
Upon or before execution and delivery of this Confirmation
Yes
Seller
Guarantee of its Credit Support Provider, substantially in the form of Exhibit A
attached hereto, together with evidence of the authority and true signatures of
the signatories, if applicable
Upon or before execution and delivery of this Confirmation
No

 
- 15 -

--------------------------------------------------------------------------------


 
Additional Notice Requirements. Counterparty hereby agrees to promptly deliver
to Seller a copy of all notices and other communications required or permitted
to be given to the holders of any Reference Notes pursuant to the terms of the
Note Indenture on the dates so required or permitted in the Note Indenture and
all other notices given and other communications made by Counterparty in respect
of the Reference Notes to holders of any Reference Notes. Counterparty further
covenants to Seller that it shall promptly notify Seller of each Conversion
Date, Amendment Event (including in such notice a detailed description of any
such amendment) and Repayment Event (identifying in such notice the nature of
such Repayment Event and the principal amount at maturity of Reference Notes
being paid).
 
Addresses for Notices. For the purpose of Section 12(a) of the Agreement:
Address for notices or communications to Seller for all purposes:
 

Address:   Merrill Lynch International   Merrill Lynch Financial Centre   2 King
Edward Street   London EC1A 1HQ   Attention:   Manager, Fixed Income Settlements
Facsimile No.:   44 207 995 2004 Telephone No.:    44 207 995 3769

 
Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Counterparty’s address, telephone number or facsimile number
should be sent to:
 

Address:   GMI Counsel   Merrill Lynch World Headquarters   4 World Financial
Center   New York, New York 10080   Attention:   Global Equity Derivatives
Facsimile No.:   212-449-6576 Telephone No.:   212-449-6309

 
Address for notices or communications to Counterparty for all purposes:
 

Address:   1450 Broadway, 4th Floor   New York, NY 10018   Attention:   Chief
Executive Officer Facsimile No.:   212 391 0127 Telephone No.:   212 730 0030

 
- 16 -

--------------------------------------------------------------------------------


 
In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of this Agreement, a second copy of any such notice or communication
shall be addressed to the attention of Counterparty’ General Counsel as follows:
 

Address:   1450 Broadway, 4th Floor   New York, NY 10018   Attention:   General
Counsel Facsimile No.:   212 391 0127 Telephone No.:   212 819 2089;       and  
 

 

Firm:   Blank Rome LLP Address:   405 Lexington Avenue
New York, NY 10174
  Attention:   Robert J. Mittman, Esq. Facsimile No.:   212 885 5001 Telephone
No.:   212 885 5000

 
Process Agent. For the purpose of Section 13(c) of the Agreement, Seller
appoints as its Process Agent:
 

Address:   Merrill Lynch, Pierce, Fenner & Smith Incorporated
222 Broadway, 16th Floor
New York, New York 10038
  Attention:   Litigation Department   Counterparty does not appoint a Process
Agent.

 
Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
Seller nor Counterparty is a Multibranch Party.
 
Calculation Agent. "Calculation Agent" means MLI, acting in good faith and in a
commercially reasonable manner.
 
Credit Support Document.
 
Seller: Guarantee of ML&Co. in the form attached hereto as Exhibit A.
 
Counterparty: Not Applicable
 
Credit Support Provider.
 
With respect to Seller: ML&Co.
 
With respect to Counterparty: Not Applicable.
 
Governing Law.  This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
 
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into this
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
 
- 17 -

--------------------------------------------------------------------------------


 
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
 
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
 
Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in Section
1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this Agreement
and the Transaction thereunder are subject to individual negotiation by the
parties and have not been executed or traded on a “trading facility” as defined
in Section 1a(33) of the CEA, and it has entered into this Confirmation and this
Transaction in connection with its business or a line of business (including
financial intermediation), or the financing of its business.
 
Acknowledgements:
 
(a)
The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.

 
(b)
The parties hereto intend for:

 

 
(i)
Seller to be a “financial institution” as defined in Section 101(22) of Title 11
of the United States Code (the “Bankruptcy Code”) and this Transaction to be a
“securities contract” as defined in Section 741(7) of the Bankruptcy Code and a
“swap agreement” as defined in Section 101(53C) of the Bankruptcy
Code, qualifying for the protections of, among other sections, Sections
362(b)(6), 362 (b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code;

 

 
(ii)
a party’s right to liquidate this Transaction and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to
the other party to constitute a “contractual right” as defined in the Bankruptcy
Code;

 

 
(iii)
all payments for, under or in connection with this Transaction, all payments for
the Shares and the transfer of such Shares to constitute “settlement payments”
as defined in the Bankruptcy Code.

 
Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefore “on the day that is three Local Business Days after the day.” Section
6(d)(ii) is further modified by deleting the words “two Local Business Days” in
the fourth line thereof and substituting therefore “three Local Business Days.”
 
Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to the Transaction.”
 
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording  Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
 
- 18 -

--------------------------------------------------------------------------------


 
Disclosure. Each party hereby acknowledges and agrees that Seller has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Seller) that such disclosure is required by law or by
the rules of the NASDAQ Global Market or any securities exchange.
Notwithstanding the foregoing, effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
 
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of Section
2, 5, 6 or 13 of the Agreement (or any definition or provision in Section 14 to
the extent that it relates to, or is used in or in connection with any such
Section) shall be so held to be invalid or unenforceable.
 
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
 
[Signatures follow on separate page]
 
- 19 -

--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.
 
Very truly yours,
 
MERRILL LYNCH INTERNATIONAL
 
By: /s/ Rhonda Garguilo                             
Name: Rhonda Garguilo
Title: Authorized Signatory
 
 
Confirmed as of the date first above written:
 
ICONIX BRAND GROUP, INC. 


By: /s/ Neil Cole                                                  
Name: Neil Cole
Title: Chairman, President and CEO
 
 
Acknowledged and agreed as to matters to the Agent:
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
 
Solely in its capacity as Agent hereunder
 
By: /s/ Brian Carroll                                            
Name: Brian Carroll
Title: Authorized Signatory



--------------------------------------------------------------------------------


 
Execution Copy
 
 
EXHIBIT A
 
GUARANTEE OF MERRILL LYNCH & CO., INC.
 
FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH &
CO., INC., a corporation duly organized and existing under the laws of the State
of Delaware (“ML & Co.”), hereby unconditionally guarantees to Iconix Brand
Group, Inc. (the “Company”), the due and punctual payment of any and all amounts
payable by Merrill Lynch International, a company organized under the laws of
England and Wales (“ML”), under the terms of the Confirmation of OTC Convertible
Note Hedge between the Company and ML (ML as Seller), amended and restated as of
June 18, 2007 (the “Confirmation”), including, in case of default, interest on
any amount due, when and as the same shall become due and payable, whether on
the scheduled payment dates, at maturity, upon declaration of termination or
otherwise, according to the terms thereof. In case of the failure of ML
punctually to make any such payment, ML & Co. hereby agrees to make such
payment, or cause such payment to be made, promptly upon demand made by the
Company to ML & Co.; provided, however that delay by the Company in giving such
demand shall in no event affect ML & Co.’s obligations under this Guarantee.
This Guarantee shall remain in full force and effect or shall be reinstated (as
the case may be) if at any time any payment guaranteed hereunder, in whole or in
part, is rescinded or must otherwise be returned by the Company upon the
insolvency, bankruptcy or reorganization of ML or otherwise, all as though such
payment had not been made.
 
ML & Co. hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Confirmation;
the absence of any action to enforce the same; any waiver or consent by the
Company concerning any provisions thereof; the rendering of any judgment against
ML or any action to enforce the same; or any other circumstances that might
otherwise constitute a legal or equitable discharge of a guarantor or a defense
of a guarantor. ML covenants that this guarantee will not be discharged except
by complete payment of the amounts payable under the Confirmation. This
Guarantee shall continue to be effective if ML merges or consolidates with or
into another entity, loses its separate legal identity or ceases to exist.
 
ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.
 
ML & Co. hereby certifies and warrants that this Guarantee constitutes the valid
obligation of ML & Co. and complies with all applicable laws.
 
This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.
 
This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Confirmation,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of ML under the
Confirmation.
 
This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.
 
MERRILL LYNCH & CO., INC.
 
 
By:_________________________
Name:
Title:
Date:
 

--------------------------------------------------------------------------------

